 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

                Eastern District of Michigan

 Case number (If known):                              Chapter you are filing under:
                                                      ✔
                                                      ❑         Chapter 7
                                                      ❑         Chapter 11
                                                      ❑         Chapter 12
                                                      ❑         Chapter 13                                                                   ❑Check if this is an
                                                                                                                                                amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                            12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint
cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the
spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Identify Yourself

                                                   About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
  1.   Your full name

       Write the name that is on your              Shalane
       government-issued picture                   First name                                                    First name
       identification (for example, your
       driver’s license or passport).
                                                   Middle name                                                   Middle name
       Bring your picture identification to        Payton
       your meeting with the trustee.              Last name                                                     Last name


                                                   Suffix (Sr., Jr, II, III)                                     Suffix (Sr., Jr, II, III)




  2.   All other names you have used
       in the last 8 years
                                                   First name                                                    First name
       Include your married or maiden
       names.                                      Middle name                                                   Middle name


                                                   Last name                                                     Last name




                                                   First name                                                    First name


                                                   Middle name                                                   Middle name


                                                   Last name                                                     Last name




  3.   Only the last 4 digits of your
                                                   xxx - xx - 3        3       6   3                             xxx - xx -
       Social Security number or
       federal Individual Taxpayer                 OR                                                            OR
       Identification number                       9xx - xx -                                                    9xx - xx -
       (ITIN)




Official Form 101    19-20223-dob                   Doc 1            Filed 02/05/19
                                                                    Voluntary                   Entered
                                                                              Petition for Individuals Filing 02/05/19     15:45:23
                                                                                                              for Bankruptcy                 Page 1 of 60           page 1
 Debtor 1            Shalane                                         Payton                                              Case number (if known)
                     First Name          Middle Name                 Last Name




                                         About Debtor 1:                                                      About Debtor 2 (Spouse Only in a Joint Case):


  4.   Any business names and
       Employer Identification            ✔I have not used any business names or EINs.
                                          ❑                                                                   ❑I have not used any business names or EINs.
       Numbers (EIN) you have used
       in the last 8 years

       Include trade names and doing      Business name                                                       Business name
       business as names

                                          Business name                                                       Business name


                                                       -                                                                   -
                                          EIN                                                                 EIN


                                                       -                                                                   -
                                          EIN                                                                 EIN




                                                                                                              If Debtor 2 lives at a different address:
  5.   Where you live
                                          1333 Dillon St.
                                          Number            Street                                            Number            Street




                                          Saginaw, MI 48601
                                          City                                     State     ZIP Code         City                                     State     ZIP Code

                                          Saginaw
                                          County                                                              County

                                          If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from the one
                                          it in here. Note that the court will send any notices to you at above, fill it in here. Note that the court will send any notices
                                          this mailing address.                                           to you at this mailing address.


                                          Number            Street                                            Number            Street



                                          P.O. Box                                                            P.O. Box



                                          City                                     State     ZIP Code         City                                     State     ZIP Code




  6.   Why you are choosing this          Check one:                                                          Check one:
       district to file for bankruptcy
                                          ✔
                                          ❑      Over the last 180 days before filing this petition, I have   ❑      Over the last 180 days before filing this petition, I have
                                                 lived in this district longer than in any other district.           lived in this district longer than in any other district.

                                          ❑      I have another reason. Explain.                              ❑      I have another reason. Explain.
                                                 (See 28 U.S.C. § 1408)                                              (See 28 U.S.C. § 1408)




Official Form 101   19-20223-dob          Doc 1             Filed 02/05/19
                                                           Voluntary                   Entered
                                                                     Petition for Individuals Filing 02/05/19     15:45:23
                                                                                                     for Bankruptcy                       Page 2 of 60                       page 2
 Debtor 1            Shalane                                     Payton                                                Case number (if known)
                     First Name          Middle Name                 Last Name


 Part 2: Tell the Court About Your Bankruptcy Case


                                         Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
  7.   The chapter of the Bankruptcy     (Form B2010)). Also, go to the top of page 1 and check the appropriate box.
       Code you are choosing to file
       under
                                         ✔
                                         ❑     Chapter 7
                                         ❑     Chapter 11
                                         ❑     Chapter 12
                                         ❑     Chapter 13




  8.   How you will pay the fee          ❑   I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                             about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                             order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                             a pre-printed address.

                                         ❑   I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                             Your Filing Fee in Installments (Official Form 103A).

                                         ✔
                                         ❑   I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                             but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                             that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                             out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.




                                         ❑No.
  9.   Have you filed for bankruptcy
       within the last 8 years?          ✔Yes.
                                         ❑         District Eastern District of Michigan             When 03/29/2016               Case number 16-20553-dob
                                                                                                          MM / DD / YYYY
                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY
                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY



                                         ✔ No.
                                         ❑
  10. Are any bankruptcy cases
       pending or being filed by a       ❑Yes.     Debtor                                                                       Relationship to you
       spouse who is not filing this
       case with you, or by a business             District                                      When                           Case number, if known
       partner, or by an affiliate?                                                                     MM / DD / YYYY


                                                   Debtor                                                                       Relationship to you

                                                   District                                      When                           Case number, if known
                                                                                                        MM / DD / YYYY




                                         ❑   No.    Go to line 12.
  11. Do you rent your residence?
                                         ✔
                                         ❑   Yes. Has your landlord obtained an eviction judgment against you?

                                                    ✔
                                                    ❑   No. Go to line 12.

                                                    ❑   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part
                                                        of this bankruptcy petition.




Official Form 101   19-20223-dob          Doc 1          Filed 02/05/19
                                                        Voluntary                   Entered
                                                                  Petition for Individuals Filing 02/05/19     15:45:23
                                                                                                  for Bankruptcy                       Page 3 of 60                          page 3
 Debtor 1             Shalane                                          Payton                                            Case number (if known)
                      First Name              Middle Name               Last Name


 Part 3: Report About Any Businesses You Own as a Sole Proprietor


                                              ❑   No. Go to Part 4.
  12. Are you a sole proprietor of any
      full- or part-time business?            ✔
                                              ❑   Yes. Name and location of business

      A sole proprietorship is a business         Child Development and Care
      you operate as an individual, and is        Name of business, if any
      not a separate legal entity such as
      a corporation, partnership, or LLC.         1333 Dillon St.
                                                  Number           Street
      If you have more than one sole
      proprietorship, use a separate
      sheet and attach it to this petition.
                                                  Saginaw                                                    MI            48601
                                                  City                                                       State        ZIP Code

                                                  Check the appropriate box to describe your business:

                                                  ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                  ❑      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                  ❑      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                  ❑      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                  ✔
                                                  ❑      None of the above




                                     If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
  13. Are you filing under Chapter 11deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
      of the Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
      you a small business debtor?   11 U.S.C. § 1116(1)(B).
      For a definition of small business      ✔
                                              ❑   No.        I am not filing under Chapter 11.
      debtor, see 11 U.S.C. § 101(51D).
                                              ❑   No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
                                                             Bankruptcy Code.

                                              ❑   Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy
                                                             Code.


 Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

                                              ✔
                                              ❑   No.
  14. Do you own or have any
      property that poses or is               ❑   Yes.     What is the hazard?
      alleged to pose a threat of
      imminent and identifiable
      hazard to public health or
      safety? Or do you own any
      property that needs immediate                        If immediate attention is needed, why is it needed?
      attention?

      For example, do you own
      perishable goods, or livestock that
      must be fed, or a building that                      Where is the property?
      needs urgent repairs?
                                                                                    Number          Street




                                                                                      City                                               State               ZIP Code




Official Form 101   19-20223-dob               Doc 1           Filed 02/05/19
                                                              Voluntary                   Entered
                                                                        Petition for Individuals Filing 02/05/19     15:45:23
                                                                                                        for Bankruptcy                   Page 4 of 60                      page 4
 Debtor 1            Shalane                                         Payton                                              Case number (if known)
                     First Name            Middle Name                Last Name


 Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling


  15. Tell the court whether you          About Debtor 1:                                                       About Debtor 2 (Spouse Only in a Joint Case):
      have received a briefing
      about credit counseling.

      The law requires that you           You must check one:                                                   You must check one:
                                          ✔
      receive a briefing about credit
      counseling before you file for      ❑    I received a briefing from an approved credit counseling         ❑    I received a briefing from an approved credit counseling
      bankruptcy. You must truthfully          agency within the 180 before I filed this bankruptcy petition,        agency within the 180 before I filed this bankruptcy petition,
      check one of the following               and I received a certificate of completion.                           and I received a certificate of completion.
      choices. If you cannot do so, you        Attach a copy of the certificate and the payment plan, if             Attach a copy of the certificate and the payment plan, if
      are not eligible to file.                any, that you developed with the agency.                              any, that you developed with the agency.

      If you file anyway, the court can   ❑    I received a briefing from an approved credit counseling         ❑    I received a briefing from an approved credit counseling
      dismiss your case, you will lose         agency within the 180 days before I filed this bankruptcy             agency within the 180 days before I filed this bankruptcy
      whatever filing fee you paid, and        petition, but I do not have a certificate of completion.              petition, but I do not have a certificate of completion.
      your creditors can begin                 Within 14 days after you file this bankruptcy petition, you           Within 14 days after you file this bankruptcy petition, you
      collection activities again.             MUST file a copy of the certificate and payment plan, if              MUST file a copy of the certificate and payment plan, if
                                               any.                                                                  any.

                                          ❑    I certify that I asked for credit counseling services from an    ❑    I certify that I asked for credit counseling services from an
                                               approved agency, but was unable to obtain those services              approved agency, but was unable to obtain those services
                                               during the 7 days after I made my request, and exigent                during the 7 days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver of the                  circumstances merit a 30-day temporary waiver of the
                                               requirement.                                                          requirement.
                                               To ask for a 30-day temporary waiver of the requirement,              To ask for a 30-day temporary waiver of the requirement,
                                               attach a separate sheet explaining what efforts you made              attach a separate sheet explaining what efforts you made
                                               to obtain the briefing, why you were unable to obtain it              to obtain the briefing, why you were unable to obtain it
                                               before you filed for bankruptcy, and what exigent                     before you filed for bankruptcy, and what exigent
                                               circumstances required you to file this case.                         circumstances required you to file this case.

                                               Your case may be dismissed if the court is dissatisfied               Your case may be dismissed if the court is dissatisfied
                                               with your reasons for not receiving a briefing before you             with your reasons for not receiving a briefing before you
                                               filed for bankruptcy.                                                 filed for bankruptcy.

                                               If the court is satisfied with your reasons, you must still           If the court is satisfied with your reasons, you must still
                                               receive a briefing within 30 days after you file.                     receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved agency,                 You must file a certificate from the approved agency,
                                               along with a copy of the payment plan you developed, if               along with a copy of the payment plan you developed, if
                                               any. If you do not do so, your case may be dismissed.                 any. If you do not do so, your case may be dismissed.

                                               Any extension of the 30-day deadline is granted only for              Any extension of the 30-day deadline is granted only for
                                               cause and is limited to a maximum of 15 days.                         cause and is limited to a maximum of 15 days.

                                          ❑    I am not required to receive a briefing about credit             ❑    I am not required to receive a briefing about credit
                                               counseling because of:                                                counseling because of:
                                               ❑    Incapacity. I have a mental illness or a mental                  ❑    Incapacity. I have a mental illness or a mental
                                                                deficiency that makes me incapable                                    deficiency that makes me incapable
                                                                of realizing or making rational                                       of realizing or making rational
                                                                decisions about finances.                                             decisions about finances.
                                               ❑    Disability.   My physical disability causes me to                ❑    Disability.   My physical disability causes me to
                                                                  be unable to participate in a briefing                                be unable to participate in a briefing
                                                                  in person, by phone, or through the                                   in person, by phone, or through the
                                                                  internet, even after I reasonably tried                               internet, even after I reasonably tried
                                                                  to do so.                                                             to do so.
                                               ❑    Active duty. I am currently on active military duty in           ❑    Active duty. I am currently on active military duty in
                                                                 a military combat zone.                                               a military combat zone.

                                               If you believe you are not required to receive a briefing             If you believe you are not required to receive a briefing
                                               about credit counseling, you must file a motion for waiver            about credit counseling, you must file a motion for waiver
                                               of credit counseling with the court.                                  of credit counseling with the court.




Official Form 101   19-20223-dob              Doc 1          Filed 02/05/19
                                                            Voluntary                   Entered
                                                                      Petition for Individuals Filing 02/05/19     15:45:23
                                                                                                      for Bankruptcy                       Page 5 of 60                           page 5
 Debtor 1            Shalane                                           Payton                                             Case number (if known)
                     First Name             Middle Name                Last Name


 Part 6: Answer These Questions for Reporting Purposes


                                            16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
  16. What kind of debts do you                  an individual primarily for a personal, family, or household purpose.”
      have?
                                                   ❑    No. Go to line 16b.

                                                   ✔
                                                   ❑    Yes. Go to line 17.

                                            16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                                 business or investment or through the operation of the business or investment.

                                                   ❑    No. Go to line 16c.

                                                   ❑    Yes. Go to line 17.

                                            16c. State the type of debts you owe that are not consumer debts or business debts.



  17. Are you filing under Chapter 7?       ❑      No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after any        ✔
                                            ❑      Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
      exempt property is excluded                       expenses are paid that funds will be available to distribute to unsecured creditors?
      and administrative expenses
      are paid that funds will be                          ✔
                                                           ❑     No
      available for distribution to
      unsecured creditors?                                 ❑     Yes

                                             ❑          ✔ 50-99
                                                   1-49 ❑                           ❑    1,000-5,000 ❑ 5,001-10,000              ❑     25,001-50,000 ❑ 50,000-100,000
  18. How many creditors do you              ❑     100-199 ❑ 200-999                ❑    10,001-25,000                           ❑     More than 100,000
      estimate that you owe?
                                             ✔
                                             ❑     $0-$50,000                        ❑     $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
  19. How much do you estimate               ❑     $50,001-$100,000                  ❑     $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                             ❑                                       ❑                                               ❑
      your assets to be worth?
                                                   $100,001-$500,000                       $50,000,001-$100 million                       $10,000,000,001-$50 billion
                                             ❑     $500,001-$1 million               ❑     $100,000,001-$500 million                 ❑    More than $50 billion

                                             ❑     $0-$50,000                        ❑     $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
  20. How much do you estimate               ✔
                                             ❑     $50,001-$100,000                  ❑     $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                             ❑                                       ❑                                               ❑
      your liabilities to be?
                                                   $100,001-$500,000                       $50,000,001-$100 million                       $10,000,000,001-$50 billion
                                             ❑     $500,001-$1 million               ❑     $100,000,001-$500 million                 ❑    More than $50 billion

 Part 7: Sign Below


  For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
                                  Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I have
                                  obtained and read the notice required by 11 U.S.C. § 342(b).
                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
                                  can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                    ✘ /s/ Shalane Payton
                                         Shalane Payton, Debtor 1
                                         Executed on 02/05/2019
                                                         MM/ DD/ YYYY




Official Form 101   19-20223-dob              Doc 1         Filed 02/05/19
                                                           Voluntary                   Entered
                                                                     Petition for Individuals Filing 02/05/19     15:45:23
                                                                                                     for Bankruptcy                        Page 6 of 60                      page 6
 Debtor 1            Shalane                                       Payton                                             Case number (if known)
                     First Name             Middle Name             Last Name



   For your attorney, if you are             I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
   represented by one                        under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
                                             which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,
   If you are not represented by an          in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules
   attorney, you do not need to file this    filed with the petition is incorrect.
   page.

                                              ✘ /s/ Andrew J. Walker                                                  Date 02/05/2019
                                                 Andrew J. Walker, Attorney                                                  MM / DD / YYYY




                                                 Andrew J. Walker
                                                 Printed name

                                                 Legal Services of Eastern Michigan
                                                 Firm name

                                                 320 S. Washington 3rd Floor
                                                 Number      Street



                                                 Saginaw                                                              MI      48602
                                                 City                                                                State    ZIP Code



                                                 Contact phone (800) 322-4512                                     Email address awalker@lsem-mi.org


                                                 P78908                                                               MI
                                                 Bar number                                                          State




Official Form 101   19-20223-dob             Doc 1         Filed 02/05/19
                                                          Voluntary                   Entered
                                                                    Petition for Individuals Filing 02/05/19     15:45:23
                                                                                                    for Bankruptcy                     Page 7 of 60                     page 7
 Fill in this information to identify your case and this filing:

  Debtor 1                          Shalane                                                 Payton
                                   First Name                   Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                          Eastern District of Michigan
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                                                                                                                                                          amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ✔ No. Go to Part 2.
      ❑
      ❑ Yes. Where is the property?
                                                                              What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
                                                                             ❑ Single-family home                                                          amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building
              description
                                                                                                                                                           Creditors Who Have Claims Secured by Property.
                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
                                                                             ❑ Land
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                             ❑ Other                                                                     as fee simple, tenancy by the entireties, or a life
                                                                                                                                                         estate), if known.
              County
                                                                              Who has an interest in the property? Check one.
                                                                             ❑ Debtor 1 only
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another                                        (see instructions)
 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜                   $0.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                                                      page 1
                         19-20223-dob                        Doc 1             Filed 02/05/19    Entered 02/05/19 15:45:23                                                  Page 8 of 60
 Debtor 1                  Shalane                                                        Payton                                                              Case number (if known)
                           First Name                    Middle Name                       Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
      ❑ No
      ✔ Yes
      ❑
      3.1 Make:                                   Pontiac                   Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                  Aztek
                                                                            ✔ Debtor 1 only
                                                                            ❑                                                                               amount of any secured claims on Schedule D:
            Model:
                                                                            ❑ Debtor 2 only                                                                 Creditors Who Have Claims Secured by Property.
                                                  2004                      ❑ Debtor 1 and Debtor 2 only                                                  Current value of the         Current value of the
                                                                            ❑ At least one of the debtors and another
            Year:
                                                  235000                                                                                                  entire property?             portion you own?
            Approximate mileage:                                                                                                                                          $500.00                     $500.00
            Other information:                                              ❑Check if this is community property (see
                                                                                instructions)
            VIN: 3G7DB03E04S548435




 4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
      ✔ No
      ❑
      ❑ Yes
 5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
      you have attached for Part 2. Write that number here.........................................................................................................                 ➜                $500.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                    Current value of the
                                                                                                                                                                                       portion you own?
                                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                                       claims or exemptions.

 6. Household goods and furnishings
      Examples:       Major appliances, furniture, linens, china, kitchenware

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               See Attached.
                                                                                                                                                                                                     $2,115.00

 7. Electronics
      Examples:       Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                      electronic devices including cell phones, cameras, media players, games

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               See Attached.                                                                                                                                          $712.00


 8. Collectibles of value
      Examples:       Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                      stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      ✔ No
      ❑
      ❑ Yes. Describe........




Official Form 106A/B                                                                      Schedule A/B: Property                                                                                   page 2
                        19-20223-dob                        Doc 1             Filed 02/05/19    Entered 02/05/19 15:45:23                                                   Page 9 of 60
 Debtor 1                      Shalane                                                                  Payton                                                                      Case number (if known)
                               First Name                         Middle Name                            Last Name



 9. Equipment for sports and hobbies
       Examples:          Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                          carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:           Pistols, rifles, shotguns, ammunition, and related equipment
        ✔ No
        ❑
        ❑ Yes. Describe........

 11.    Clothes
        Examples:           Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                      Clothing                                                                                                                                                              $500.00



 12.    Jewelry
        Examples:           Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                      Misc. costume jewelry
                                                                                                                                                                                                                            $300.00



 13.    Non-farm animals
        Examples:           Dogs, cats, birds, horses
        ✔ No
        ❑
        ❑ Yes. Describe........

 14.    Any other personal and household items you did not already list, including any health aids you did not list

        ✔ No
        ❑
        ❑ Yes. Describe........

 15.    Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here........................................................................................................................................➜                                      $3,627.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                                Current value of the
                                                                                                                                                                                                             portion you own?
                                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                                             claims or exemptions.


 16.    Cash
        Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        ✔ No
        ❑
        ❑ Yes........................................................................................................................................................   Cash..............




Official Form 106A/B                                                                                 Schedule A/B: Property                                                                                              page 3
                          19-20223-dob                              Doc 1                Filed 02/05/19   Entered 02/05/19 15:45:23                                                              Page 10 of 60
 Debtor 1                 Shalane                                        Payton                                            Case number (if known)
                          First Name            Middle Name              Last Name



 17.   Deposits of money
       Examples:        Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                        similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                         Institution name:



 17.1. Checking account:                  Saginaw Medical Federal Credit Union                                                          $7.00


 17.2. Checking account:


 17.3. Savings account:                   Saginaw Medical Federal Credit Union                                                          $5.00


 17.4. Savings account:


 17.5. Certificates of deposit:


 17.6. Other financial account:


 17.7. Other financial account:


 17.8. Other financial account:


 17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       ✔ No
       ❑
       ❑ Yes. List each account
            separately.




Official Form 106A/B                                                       Schedule A/B: Property                                                           page 4
                      19-20223-dob               Doc 1         Filed 02/05/19   Entered 02/05/19 15:45:23                                   Page 11 of 60
 Debtor 1                 Shalane                                          Payton                                     Case number (if known)
                          First Name             Middle Name               Last Name



 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others

       ❑ No
       ✔ Yes.....................
       ❑
                           Institution name or individual:

 Water:                     City of Saginaw Water Department                                                                     $100.00


 Prepaid rent:              Exie Robinson/ Ernesha Jones                                                                         $600.00

 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
 Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):

 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:       Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:       Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                       professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                                 Current value of the
                                                                                                                                               portion you own?
                                                                                                                                               Do not deduct secured
                                                                                                                                               claims or exemptions.


 28.   Tax refunds owed to you

       ❑ No
       ✔ Yes.
       ❑           Give specific information about           2018 | Estimated 2018 Federal Tax Refund                   Federal:                           $4,374.00
                   them, including whether you
                   already filed the returns and the         2018 | 2018 Estimated Michigan Tax Refund                  State:                               $400.00
                   tax years.......................
                                                                                                                        Local:




Official Form 106A/B                                                          Schedule A/B: Property                                                      page 5
                     19-20223-dob                 Doc 1           Filed 02/05/19   Entered 02/05/19 15:45:23                          Page 12 of 60
 Debtor 1              Shalane                                          Payton                                               Case number (if known)
                       First Name               Middle Name              Last Name



 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                                Alimony:

                                                                                                                                  Maintenance:

                                                                                                                                Support:

                                                                                                                                  Divorce settlement:

                                                                                                                                Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 31.   Interests in insurance policies
       Examples:     Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.    Name the insurance company
                                                           Company name:                                           Beneficiary:                         Surrender or refund value:
                 of each policy and list its value....

 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:     Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.    Describe each claim................




 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.    Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




Official Form 106A/B                                                      Schedule A/B: Property                                                                       page 6
                   19-20223-dob                  Doc 1        Filed 02/05/19   Entered 02/05/19 15:45:23                                     Page 13 of 60
 Debtor 1                  Shalane                                                          Payton                                                                Case number (if known)
                           First Name                      Middle Name                       Last Name



 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                           $5,486.00



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.
                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........

 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                                $0.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                                                     page 7
                       19-20223-dob                         Doc 1              Filed 02/05/19   Entered 02/05/19 15:45:23                                                      Page 14 of 60
 Debtor 1                  Shalane                                                          Payton                                                                Case number (if known)
                           First Name                      Middle Name                       Last Name




 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                              $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:         Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                               $0.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                                                     page 8
                       19-20223-dob                         Doc 1              Filed 02/05/19   Entered 02/05/19 15:45:23                                                       Page 15 of 60
 Debtor 1                   Shalane                                                              Payton                                                                  Case number (if known)
                            First Name                       Middle Name                          Last Name




 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                       $0.00


 56.   Part 2: Total vehicles, line 5                                                                                             $500.00


 57.   Part 3: Total personal and household items, line 15                                                                     $3,627.00


 58.   Part 4: Total financial assets, line 36                                                                                 $5,486.00


 59.   Part 5: Total business-related property, line 45                                                                              $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $0.00


 62.   Total personal property. Add lines 56 through 61..............                                                          $9,613.00            Copy personal property total➜          +      $9,613.00




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                                  $9,613.00




Official Form 106A/B                                                                          Schedule A/B: Property                                                                                  page 9
                        19-20223-dob                           Doc 1              Filed 02/05/19   Entered 02/05/19 15:45:23                                                          Page 16 of 60
Debtor 1            Shalane                              Payton                           Case number (if known)
                    First Name       Middle Name         Last Name



                                                   SCHEDULE A/B: PROPERTY
                                                           Continuation Page

6. Household goods and furnishings
    Misc. household goods and furnishings                                                                              $300.00
    2 sofas                                                                                                            $400.00
    3 end tables                                                                                                       $150.00
    4 lamps                                                                                                             $40.00
    1 table                                                                                                            $100.00
    4 chairs                                                                                                           $100.00
    microwave                                                                                                           $75.00
    push lawn mower                                                                                                    $100.00
    washer                                                                                                             $150.00
    2 beds                                                                                                             $450.00
    3 dressers                                                                                                         $250.00

7. Electronics
    3 televisions                                                                                                      $500.00
    Xbox                                                                                                               $100.00
    cell phone                                                                                                         $112.00




                  19-20223-dob
Official Form 106A/B                 Doc 1         Filed 02/05/19   Entered
                                                               Schedule          02/05/19 15:45:23
                                                                        A/B: Property                  Page 17 of 60
 Fill in this information to identify your case:

  Debtor 1                    Shalane                                   Payton
                              First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)         First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                         Eastern District of Michigan

  Case number                                                                                                                          ❑   Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        04/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ❑ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ✔ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
      ❑
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
 Brief description:
 2004 Pontiac Aztek                                                           $500.00
                                                                                         ❑                  $500.00               11 U.S.C. § 522(d)(2)

  VIN: 3G7DB03E04S548435                                                                 ❑    100% of fair market value, up to
                                                                                              any applicable statutory limit
 Line from
 Schedule A/B:          3.1


                                                                                         ✔
 Brief description:
 2 sofas                                                                      $400.00
                                                                                         ❑                  $400.00               11 U.S.C. § 522(d)(3)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:           6


 3.   Are you claiming a homestead exemption of more than $160,375?
      (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes




Official Form 106C                                                Schedule C: The Property You Claim as Exempt                                                   page 1 of 4


                      19-20223-dob                 Doc 1    Filed 02/05/19              Entered 02/05/19 15:45:23                 Page 18 of 60
 Debtor 1              Shalane                                  Payton                                           Case number (if known)
                       First Name         Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from       Check only one box for each exemption.
                                                        Schedule A/B

                                                                                  ✔
 Brief description:
 3 end tables                                                          $150.00
                                                                                  ❑                 $150.00                  11 U.S.C. § 522(d)(3)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:          6


                                                                                  ✔
 Brief description:
 4 lamps                                                                 $40.00
                                                                                  ❑                 $40.00                   11 U.S.C. § 522(d)(3)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:          6


                                                                                  ✔
 Brief description:
 1 table                                                               $100.00
                                                                                  ❑                 $100.00                  11 U.S.C. § 522(d)(3)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:          6


                                                                                  ✔
 Brief description:
 4 chairs                                                              $100.00
                                                                                  ❑                 $100.00                  11 U.S.C. § 522(d)(3)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:          6


                                                                                  ✔
 Brief description:
 microwave                                                               $75.00
                                                                                  ❑                 $75.00                   11 U.S.C. § 522(d)(3)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:          6


                                                                                  ✔
 Brief description:
 push lawn mower                                                       $100.00
                                                                                  ❑                 $100.00                  11 U.S.C. § 522(d)(3)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:          6


                                                                                  ✔
 Brief description:
 washer                                                                $150.00
                                                                                  ❑                 $150.00                  11 U.S.C. § 522(d)(3)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:          6


                                                                                  ✔
 Brief description:
 2 beds                                                                $450.00
                                                                                  ❑                 $450.00                  11 U.S.C. § 522(d)(3)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:          6


                                                                                  ✔
 Brief description:
 3 dressers                                                            $250.00
                                                                                  ❑                 $250.00                  11 U.S.C. § 522(d)(3)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:          6


                                                                                  ✔
 Brief description:
 Misc. household goods and furnishings                                 $300.00
                                                                                  ❑                 $300.00                  11 U.S.C. § 522(d)(3)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:          6




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                   page 2 of 4


                      19-20223-dob         Doc 1        Filed 02/05/19            Entered 02/05/19 15:45:23                   Page 19 of 60
 Debtor 1              Shalane                                  Payton                                            Case number (if known)
                       First Name         Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the       Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from        Check only one box for each exemption.
                                                        Schedule A/B

                                                                                   ✔
 Brief description:
 3 televisions                                                         $500.00
                                                                                   ❑                 $500.00                  11 U.S.C. § 522(d)(3)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:          7
                                                                                   ✔
                                                                                   ❑                  $0.00                   11 U.S.C. § 522(d)(5)
                                                                                   ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit


                                                                                   ✔
 Brief description:
 Xbox                                                                  $100.00
                                                                                   ❑                 $100.00                  11 U.S.C. § 522(d)(3)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:          7


                                                                                   ✔
 Brief description:
 cell phone                                                              $112.00
                                                                                   ❑                 $112.00                  11 U.S.C. § 522(d)(5)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:          7


                                                                                   ✔
 Brief description:
 Clothing                                                              $500.00
                                                                                   ❑                 $500.00                  11 U.S.C. § 522(d)(3)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:          11


                                                                                   ✔
 Brief description:
 Misc. costume jewelry                                                 $300.00
                                                                                   ❑                 $300.00                  11 U.S.C. § 522(d)(4)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:          12


                                                                                   ✔
 Brief description:
 Saginaw Medical Federal Credit Union                                      $7.00
                                                                                   ❑                  $7.00                   11 U.S.C. § 522(d)(5)

 Checking account                                                                  ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:          17


                                                                                   ✔
 Brief description:
 Saginaw Medical Federal Credit Union                                      $5.00
                                                                                   ❑                  $5.00                   11 U.S.C. § 522(d)(5)

 Savings account                                                                   ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:          17


                                                                                   ✔
 Brief description:
 Exie Robinson/ Ernesha Jones                                          $600.00
                                                                                   ❑                 $600.00                  11 U.S.C. § 522(d)(5)

 Prepaid rent                                                                      ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:          22




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                    page 3 of 4


                      19-20223-dob         Doc 1        Filed 02/05/19             Entered 02/05/19 15:45:23                   Page 20 of 60
 Debtor 1              Shalane                                  Payton                                          Case number (if known)
                       First Name         Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from      Check only one box for each exemption.
                                                        Schedule A/B

                                                                                 ✔
 Brief description:
 City of Saginaw Water Department                                      $100.00
                                                                                 ❑                 $100.00                  11 U.S.C. § 522(d)(5)

 Water                                                                           ❑   100% of fair market value, up to
                                                                                     any applicable statutory limit
 Line from
 Schedule A/B:          22


                                                                                 ✔
 Brief description:
 Estimated 2018 Federal Tax Refund                                   $4,374.00
                                                                                 ❑                $4,374.00                 11 U.S.C. § 522(d)(5)

 Federal tax                                                                     ❑   100% of fair market value, up to
                                                                                     any applicable statutory limit
 Line from
 Schedule A/B:          28


                                                                                 ✔
 Brief description:
 2018 Estimated Michigan Tax Refund                                    $400.00
                                                                                 ❑                 $400.00                  11 U.S.C. § 522(d)(5)

 State tax                                                                       ❑   100% of fair market value, up to
                                                                                     any applicable statutory limit
 Line from
 Schedule A/B:          28




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                  page 4 of 4



                      19-20223-dob         Doc 1        Filed 02/05/19           Entered 02/05/19 15:45:23                   Page 21 of 60
 Fill in this information to identify your case:

  Debtor 1                    Shalane                                    Payton
                             First Name              Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)        First Name              Middle Name         Last Name

  United States Bankruptcy Court for the:                          Eastern District of Michigan

  Case number                                                                                                                                      ❑   Check if this is an
  (if known)                                                                                                                                           amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ✔ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ❑
      ❑Yes. Fill in all of the information below.
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for    Column A                Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much   Amount of claim         Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                        Do not deduct the       that supports         portion
                                                                                                                    value of collateral.    this claim            If any

         Add the dollar value of your entries in Column A on this page. Write that number here:                                            $0.00




Official Form 106D
                                                   Doc 1 Schedule
                                                           FiledD:02/05/19
                                                                   Creditors Who Have Claims Secured by Property                                                       page 1 of 2
                     19-20223-dob                                                Entered 02/05/19 15:45:23                                   Page 22 of 60
 Debtor 1                Shalane                                       Payton                                                Case number (if known)
                         First Name           Middle Name               Last Name


                                                                                                                     Column A                Column B              Column C
                Additional Page
                                                                                                                     Amount of claim         Value of collateral   Unsecured
  Part 1:       After listing any entries on this page, number them beginning with                                   Do not deduct the       that supports         portion
                2.3, followed by 2.4, and so forth.                                                                  value of collateral.    this claim            If any



 2.1                                                  Describe the property that secures the claim:
       Creditor's Name


       Number        Street
                                                      As of the date you file, the claim is: Check all that apply.

       City                        State   ZIP Code   ❑Contingent
       Who owes the debt? Check one.                  ❑Unliquidated
       ❑Debtor 1 only                                 ❑Disputed
       ❑Debtor 2 only                                 Nature of lien. Check all that apply.
       ❑Debtor 1 and Debtor 2 only                    ❑An agreement you made (such as mortgage or
       ❑At least one of the debtors and another          secured car loan)

       ❑Check if this claim relates to a              ❑Statutory lien (such as tax lien, mechanic's lien)
          community debt                              ❑Judgment lien from a lawsuit
       Date debt was incurred                         ❑Other (including a right to offset)
                                                      Last 4 digits of account number




 2.2                                                  Describe the property that secures the claim:
       Creditor's Name


       Number        Street
                                                      As of the date you file, the claim is: Check all that apply.

       City                        State   ZIP Code   ❑Contingent
       Who owes the debt? Check one.                  ❑Unliquidated
       ❑Debtor 1 only                                 ❑Disputed
       ❑Debtor 2 only                                 Nature of lien. Check all that apply.
       ❑Debtor 1 and Debtor 2 only                    ❑An agreement you made (such as mortgage or
       ❑At least one of the debtors and another          secured car loan)

       ❑Check if this claim relates to a              ❑Statutory lien (such as tax lien, mechanic's lien)
          community debt                              ❑Judgment lien from a lawsuit
       Date debt was incurred                         ❑Other (including a right to offset)
                                                      Last 4 digits of account number




       Add the dollar value of your entries in Column A on this page. Write that number here:                                               $0.00
       If this is the last page of your form, add the dollar value totals from all pages. Write that number                                 $0.00
       here:




Official Form 106D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property
                   19-20223-dob                Doc 1        Filed 02/05/19                 Entered 02/05/19 15:45:23                          Page 23 of 60page 2 of 2
 Fill in this information to identify your case:

  Debtor 1                   Shalane                                    Payton
                             First Name             Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name             Middle Name        Last Name

  United States Bankruptcy Court for the:                         Eastern District of Michigan

  Case number                                                                                                                               ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                            12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ❑ No. Go to Part 2.
     ✔ Yes.
     ❑
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority             Nonpriority
                                                                                                                                  claim       amount               amount

2.1      City of Saginaw                                                                                                              $143.63            $111.00           $32.63
                                                                     Last 4 digits of account number
        Priority Creditor's Name
                                                                     When was the debt incurred?
         Attn Bankruptcy
                                                                     As of the date you file, the claim is: Check all that
         1315 S. Washington Ave                                      apply.
        Number           Street                                      ❑ Contingent
         Saginaw, MI 48601                                           ❑ Unliquidated
        City                               State     ZIP Code
                                                                     ❑ Disputed
        Who incurred the debt? Check one.
        ✔
        ❑
                                                                     Type of PRIORITY unsecured claim:
          Debtor 1 only
                                                                     ❑ Domestic support obligations
        ❑ Debtor 2 only                                              ✔ Taxes and certain other debts you owe the
                                                                     ❑
        ❑ Debtor 1 and Debtor 2 only                                     government
        ❑ At least one of the debtors and another                    ❑ Claims for death or personal injury while you were
        ❑ Check if this claim is for a community debt                    intoxicated
        Is the claim subject to offset?                              ❑ Other. Specify
        ✔ No
        ❑
        ❑ Yes
        Remarks: 2016 City of Saginaw Income Taxes and
        Penalties




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 21
                    19-20223-dob                   Doc 1    Filed 02/05/19 Entered 02/05/19 15:45:23                                      Page 24 of 60
 Debtor 1              Shalane                                          Payton                                             Case number (if known)
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     Cadillac Accounts Receivable Management                                   Last 4 digits of account number 9591                                                $4,308.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          07/01/2017
        Attn: Bankruptcy
                                                                                  As of the date you file, the claim is: Check all that apply.
        PO Box 358                                                                ❑ Contingent
                                                                                  ❑ Unliquidated
        Number           Street

                                                                                  ❑ Disputed
        Cadillac, MI 49601
        City                              State     ZIP Code
                                                                                  Type of NONPRIORITY unsecured claim:
                                                                                  ❑ Student loans
        Who incurred the debt? Check one.
        ✔ Debtor 1 only
        ❑
                                                                                  ❑ Obligations arising out of a separation agreement or
        ❑ Debtor 2 only                                                               divorce that you did not report as priority claims
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ✔ Other. Specify
                                                                                  ❑
                                                                                      CollectionAttorney
        Is the claim subject to offset?
        ✔ No
        ❑
        ❑ Yes
4.2     Cadillac Accounts Receivable Management                                   Last 4 digits of account number 9599                                                $3,819.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          07/01/2017
        Attn: Bankruptcy
                                                                                  As of the date you file, the claim is: Check all that apply.
        PO Box 358                                                                ❑ Contingent
                                                                                  ❑ Unliquidated
        Number           Street

                                                                                  ❑ Disputed
        Cadillac, MI 49601
        City                              State     ZIP Code
                                                                                  Type of NONPRIORITY unsecured claim:
                                                                                  ❑ Student loans
        Who incurred the debt? Check one.
        ✔ Debtor 1 only
        ❑
                                                                                  ❑ Obligations arising out of a separation agreement or
        ❑ Debtor 2 only                                                               divorce that you did not report as priority claims
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ✔ Other. Specify
                                                                                  ❑
                                                                                      CollectionAttorney
        Is the claim subject to offset?
        ✔ No
        ❑
        ❑ Yes
4.3     Cadillac Accounts Receivable Management                                   Last 4 digits of account number 7109                                                $3,766.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          03/01/2017
        Attn: Bankruptcy
                                                                                  As of the date you file, the claim is: Check all that apply.
        PO Box 358                                                                ❑ Contingent
                                                                                  ❑ Unliquidated
        Number           Street

                                                                                  ❑ Disputed
        Cadillac, MI 49601
        City                              State     ZIP Code
                                                                                  Type of NONPRIORITY unsecured claim:
                                                                                  ❑ Student loans
        Who incurred the debt? Check one.
        ✔ Debtor 1 only
        ❑
                                                                                  ❑ Obligations arising out of a separation agreement or
        ❑ Debtor 2 only                                                               divorce that you did not report as priority claims
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ✔ Other. Specify
                                                                                  ❑
                                                                                      CollectionAttorney
        Is the claim subject to offset?
        ✔ No
        ❑
        ❑ Yes

Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                       page 2 of 21
                    19-20223-dob                  Doc 1       Filed 02/05/19 Entered 02/05/19 15:45:23                                     Page 25 of 60
Debtor 1              Shalane                                     Payton                                            Case number (if known)
                      First Name             Middle Name          Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.4    Cadillac Accounts Receivable Management                             Last 4 digits of account number 0848                                        $3,389.00
      Nonpriority Creditor's Name
                                                                           When was the debt incurred?          12/01/2015
       Attn: Bankruptcy
                                                                           As of the date you file, the claim is: Check all that apply.
       PO Box 358
      Number           Street
                                                                           ❑   Contingent

       Cadillac, MI 49601
                                                                           ❑   Unliquidated
      City                              State     ZIP Code                 ❑   Disputed
      Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
      ✔
      ❑      Debtor 1 only                                                 ❑   Student loans

      ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
      ❑
                                                                           ❑
             Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
      ❑      At least one of the debtors and another                           similar debts
      ❑      Check if this claim is for a community debt                   ✔
                                                                           ❑   Other. Specify
                                                                               CollectionAttorney
      Is the claim subject to offset?
      ✔
      ❑      No
      ❑      Yes
4.5    Cadillac Accounts Receivable Management                             Last 4 digits of account number 9662                                        $2,446.00
      Nonpriority Creditor's Name
                                                                           When was the debt incurred?          11/01/2015
       Attn: Bankruptcy
                                                                           As of the date you file, the claim is: Check all that apply.
       PO Box 358
      Number           Street
                                                                           ❑   Contingent

       Cadillac, MI 49601
                                                                           ❑   Unliquidated
      City                              State     ZIP Code                 ❑   Disputed
      Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
      ✔
      ❑      Debtor 1 only                                                 ❑   Student loans

      ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
      ❑
                                                                           ❑
             Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
      ❑      At least one of the debtors and another                           similar debts
      ❑      Check if this claim is for a community debt                   ✔
                                                                           ❑   Other. Specify
                                                                               CollectionAttorney
      Is the claim subject to offset?
      ✔
      ❑      No
      ❑      Yes
4.6    Cadillac Accounts Receivable Management                             Last 4 digits of account number 7879                                        $1,380.00
      Nonpriority Creditor's Name
                                                                           When was the debt incurred?          04/01/2017
       Attn: Bankruptcy
                                                                           As of the date you file, the claim is: Check all that apply.
       PO Box 358
      Number           Street
                                                                           ❑   Contingent

       Cadillac, MI 49601
                                                                           ❑   Unliquidated
      City                              State     ZIP Code                 ❑   Disputed
      Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
      ✔
      ❑      Debtor 1 only                                                 ❑   Student loans

      ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
      ❑
                                                                           ❑
             Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
      ❑      At least one of the debtors and another                           similar debts
      ❑      Check if this claim is for a community debt                   ✔
                                                                           ❑   Other. Specify
                                                                               CollectionAttorney
      Is the claim subject to offset?
      ✔
      ❑      No
      ❑      Yes




                  19-20223-dob
Official Form 106E/F                            Doc 1      Filed 02/05/19
                                                            Schedule              Entered
                                                                     E/F: Creditors          02/05/19
                                                                                    Who Have Unsecured   15:45:23
                                                                                                       Claims                       Page 26 of 60          page 3 of 21
Debtor 1              Shalane                                     Payton                                            Case number (if known)
                      First Name             Middle Name          Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.7    Cadillac Accounts Receivable Management                             Last 4 digits of account number 8247                                        $1,277.00
      Nonpriority Creditor's Name
                                                                           When was the debt incurred?          07/01/2015
       Attn: Bankruptcy
                                                                           As of the date you file, the claim is: Check all that apply.
       PO Box 358
      Number           Street
                                                                           ❑   Contingent

       Cadillac, MI 49601
                                                                           ❑   Unliquidated
      City                              State     ZIP Code                 ❑   Disputed
      Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
      ✔
      ❑      Debtor 1 only                                                 ❑   Student loans

      ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
      ❑
                                                                           ❑
             Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
      ❑      At least one of the debtors and another                           similar debts
      ❑      Check if this claim is for a community debt                   ✔
                                                                           ❑   Other. Specify
                                                                               CollectionAttorney
      Is the claim subject to offset?
      ✔
      ❑      No
      ❑      Yes
4.8    Cadillac Accounts Receivable Management                             Last 4 digits of account number 4887                                             $788.00
      Nonpriority Creditor's Name
                                                                           When was the debt incurred?          09/01/2017
       Attn: Bankruptcy
                                                                           As of the date you file, the claim is: Check all that apply.
       PO Box 358
      Number           Street
                                                                           ❑   Contingent

       Cadillac, MI 49601
                                                                           ❑   Unliquidated
      City                              State     ZIP Code                 ❑   Disputed
      Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
      ✔
      ❑      Debtor 1 only                                                 ❑   Student loans

      ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
      ❑
                                                                           ❑
             Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
      ❑      At least one of the debtors and another                           similar debts
      ❑      Check if this claim is for a community debt                   ✔
                                                                           ❑   Other. Specify
                                                                               CollectionAttorney
      Is the claim subject to offset?
      ✔
      ❑      No
      ❑      Yes
4.9    Cadillac Accounts Receivable Management                             Last 4 digits of account number 9600                                             $350.00
      Nonpriority Creditor's Name
                                                                           When was the debt incurred?          07/01/2017
       Attn: Bankruptcy
                                                                           As of the date you file, the claim is: Check all that apply.
       PO Box 358
      Number           Street
                                                                           ❑   Contingent

       Cadillac, MI 49601
                                                                           ❑   Unliquidated
      City                              State     ZIP Code                 ❑   Disputed
      Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
      ✔
      ❑      Debtor 1 only                                                 ❑   Student loans

      ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                               divorce that you did not report as priority claims
      ❑
                                                                           ❑
             Debtor 1 and Debtor 2 only
                                                                               Debts to pension or profit-sharing plans, and other
      ❑      At least one of the debtors and another                           similar debts
      ❑      Check if this claim is for a community debt                   ✔
                                                                           ❑   Other. Specify
                                                                               CollectionAttorney
      Is the claim subject to offset?
      ✔
      ❑      No
      ❑      Yes




                  19-20223-dob
Official Form 106E/F                            Doc 1      Filed 02/05/19
                                                            Schedule              Entered
                                                                     E/F: Creditors          02/05/19
                                                                                    Who Have Unsecured   15:45:23
                                                                                                       Claims                       Page 27 of 60          page 4 of 21
Debtor 1               Shalane                                     Payton                                            Case number (if known)
                       First Name             Middle Name          Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.10   Cadillac Accounts Receivable Management                              Last 4 digits of account number 9845                                             $276.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          12/01/2016
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 358
       Number           Street
                                                                            ❑   Contingent

       Cadillac, MI 49601
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.11   Cadillac Accounts Receivable Management                              Last 4 digits of account number 9666                                             $266.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          11/01/2015
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 358
       Number           Street
                                                                            ❑   Contingent

       Cadillac, MI 49601
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.12   Cadillac Accounts Receivable Management                              Last 4 digits of account number 9598                                             $266.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          07/01/2017
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 358
       Number           Street
                                                                            ❑   Contingent

       Cadillac, MI 49601
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




                  19-20223-dob
Official Form 106E/F                             Doc 1      Filed 02/05/19
                                                             Schedule              Entered
                                                                      E/F: Creditors          02/05/19
                                                                                     Who Have Unsecured   15:45:23
                                                                                                        Claims                       Page 28 of 60          page 5 of 21
Debtor 1               Shalane                                     Payton                                            Case number (if known)
                       First Name             Middle Name          Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.13   Cadillac Accounts Receivable Management                              Last 4 digits of account number 0855                                             $178.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          12/01/2015
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 358
       Number           Street
                                                                            ❑   Contingent

       Cadillac, MI 49601
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.14   Cadillac Accounts Receivable Management                              Last 4 digits of account number 7966                                             $178.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          04/01/2017
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 358
       Number           Street
                                                                            ❑   Contingent

       Cadillac, MI 49601
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.15   Cadillac Accounts Receivable Management                              Last 4 digits of account number 8253                                             $168.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          07/01/2015
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 358
       Number           Street
                                                                            ❑   Contingent

       Cadillac, MI 49601
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




                  19-20223-dob
Official Form 106E/F                             Doc 1      Filed 02/05/19
                                                             Schedule              Entered
                                                                      E/F: Creditors          02/05/19
                                                                                     Who Have Unsecured   15:45:23
                                                                                                        Claims                       Page 29 of 60          page 6 of 21
Debtor 1               Shalane                                     Payton                                            Case number (if known)
                       First Name             Middle Name          Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.16   Cbc Credit                                                           Last 4 digits of account number 9180                                             $143.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          08/18/2017
       Attn: Bankruptcy Department
                                                                            As of the date you file, the claim is: Check all that apply.
       804 S. Hamilton St.
       Number           Street
                                                                            ❑   Contingent

       Saginaw, MI 48602
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                UnknownLoanType
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.17   CBM Services Inc.                                                    Last 4 digits of account number 8205                                             $709.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          11/01/2017
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.18   CBM Services Inc.                                                    Last 4 digits of account number 8143                                             $668.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          12/02/2015
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




                  19-20223-dob
Official Form 106E/F                             Doc 1      Filed 02/05/19
                                                             Schedule              Entered
                                                                      E/F: Creditors          02/05/19
                                                                                     Who Have Unsecured   15:45:23
                                                                                                        Claims                       Page 30 of 60          page 7 of 21
Debtor 1               Shalane                                     Payton                                            Case number (if known)
                       First Name             Middle Name          Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.19   CBM Services Inc.                                                    Last 4 digits of account number 6344                                             $667.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          05/05/2015
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.20   CBM Services Inc.                                                    Last 4 digits of account number 6166                                             $667.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          10/02/2014
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.21   CBM Services Inc.                                                    Last 4 digits of account number 3213                                             $132.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          02/12/2015
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




                  19-20223-dob
Official Form 106E/F                             Doc 1      Filed 02/05/19
                                                             Schedule              Entered
                                                                      E/F: Creditors          02/05/19
                                                                                     Who Have Unsecured   15:45:23
                                                                                                        Claims                       Page 31 of 60          page 8 of 21
Debtor 1               Shalane                                     Payton                                            Case number (if known)
                       First Name             Middle Name          Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.22   CBM Services Inc.                                                    Last 4 digits of account number 0138                                             $125.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          12/29/2015
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.23   CBM Services Inc.                                                    Last 4 digits of account number 5637                                             $103.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          05/30/2014
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.24   CBM Services Inc.                                                    Last 4 digits of account number 0140                                             $100.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          12/29/2015
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




                  19-20223-dob
Official Form 106E/F                             Doc 1      Filed 02/05/19
                                                             Schedule              Entered
                                                                      E/F: Creditors          02/05/19
                                                                                     Who Have Unsecured   15:45:23
                                                                                                        Claims                       Page 32 of 60          page 9 of 21
Debtor 1               Shalane                                     Payton                                            Case number (if known)
                       First Name             Middle Name          Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.25   CBM Services Inc.                                                    Last 4 digits of account number 7865                                            $76.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          07/15/2014
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.26   CBM Services Inc.                                                    Last 4 digits of account number 5636                                            $76.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          05/30/2014
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.27   CBM Services Inc.                                                    Last 4 digits of account number 0137                                            $76.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          12/29/2015
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




                  19-20223-dob
Official Form 106E/F                             Doc 1      Filed 02/05/19
                                                             Schedule              Entered
                                                                      E/F: Creditors          02/05/19
                                                                                     Who Have Unsecured   15:45:23
                                                                                                        Claims                       Page 33 of 60     page 10 of 21
Debtor 1               Shalane                                     Payton                                            Case number (if known)
                       First Name             Middle Name          Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.28   CBM Services Inc.                                                    Last 4 digits of account number 0141                                            $63.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          12/29/2015
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.29   CBM Services Inc.                                                    Last 4 digits of account number 9142                                            $63.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          08/18/2014
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.30   CBM Services Inc.                                                    Last 4 digits of account number 3814                                            $63.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          09/18/2017
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




                  19-20223-dob
Official Form 106E/F                             Doc 1      Filed 02/05/19
                                                             Schedule              Entered
                                                                      E/F: Creditors          02/05/19
                                                                                     Who Have Unsecured   15:45:23
                                                                                                        Claims                       Page 34 of 60      page 11 of 21
Debtor 1               Shalane                                     Payton                                            Case number (if known)
                       First Name             Middle Name          Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.31   CBM Services Inc.                                                    Last 4 digits of account number 3815                                            $62.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          09/18/2017
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.32   CBM Services Inc.                                                    Last 4 digits of account number 9143                                            $62.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          08/18/2014
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.33   CBM Services Inc.                                                    Last 4 digits of account number 0142                                            $62.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          12/29/2015
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




                  19-20223-dob
Official Form 106E/F                             Doc 1      Filed 02/05/19
                                                             Schedule              Entered
                                                                      E/F: Creditors          02/05/19
                                                                                     Who Have Unsecured   15:45:23
                                                                                                        Claims                       Page 35 of 60     page 12 of 21
Debtor 1               Shalane                                     Payton                                            Case number (if known)
                       First Name             Middle Name          Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.34   CBM Services Inc.                                                    Last 4 digits of account number 9141                                            $29.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          08/01/2014
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.35   CBM Services Inc.                                                    Last 4 digits of account number 5638                                            $21.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          05/01/2014
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.36   CBM Services Inc.                                                    Last 4 digits of account number 0139                                            $21.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          12/01/2015
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




                  19-20223-dob
Official Form 106E/F                             Doc 1      Filed 02/05/19
                                                             Schedule              Entered
                                                                      E/F: Creditors          02/05/19
                                                                                     Who Have Unsecured   15:45:23
                                                                                                        Claims                       Page 36 of 60     page 13 of 21
Debtor 1               Shalane                                     Payton                                            Case number (if known)
                       First Name             Middle Name          Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.37   CBM Services Inc.                                                    Last 4 digits of account number 2481                                            $21.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          09/01/2016
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.38   CBM Services Inc.                                                    Last 4 digits of account number 3813                                            $21.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          09/01/2017
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.39   CBM Services Inc.                                                    Last 4 digits of account number 9140                                            $17.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          08/01/2014
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




                  19-20223-dob
Official Form 106E/F                             Doc 1      Filed 02/05/19
                                                             Schedule              Entered
                                                                      E/F: Creditors          02/05/19
                                                                                     Who Have Unsecured   15:45:23
                                                                                                        Claims                       Page 37 of 60     page 14 of 21
Debtor 1               Shalane                                     Payton                                            Case number (if known)
                       First Name             Middle Name          Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.40   CBM Services Inc.                                                    Last 4 digits of account number 7759                                            $16.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          01/01/2015
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.41   CBM Services Inc.                                                    Last 4 digits of account number 5639                                            $16.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          05/01/2014
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.42   CBM Services Inc.                                                    Last 4 digits of account number 5640                                            $15.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          05/01/2014
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 551
       Number           Street
                                                                            ❑   Contingent

       Midland, MI 48640
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




                  19-20223-dob
Official Form 106E/F                             Doc 1      Filed 02/05/19
                                                             Schedule              Entered
                                                                      E/F: Creditors          02/05/19
                                                                                     Who Have Unsecured   15:45:23
                                                                                                        Claims                       Page 38 of 60     page 15 of 21
Debtor 1               Shalane                                     Payton                                            Case number (if known)
                       First Name             Middle Name          Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.43   City of Saginaw                                                                                                                                      $73.66
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
       Attn Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       1315 S. Washington Ave
       Number           Street                                              ❑   Contingent
       Saginaw, MI 48601                                                    ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          2014 City of Saginaw Income Taxes
       ✔
       ❑      No
       ❑  Yes
       Remarks: 2014 City of Saginaw Income Taxes and Penalties
4.44   Consumer's Energy                                                                                                                                $3,582.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       2400 Weiss St
       Number           Street                                              ❑   Contingent
       Saginaw, MI 48602                                                    ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Utilities
       ✔
       ❑      No
       ❑      Yes




                  19-20223-dob
Official Form 106E/F                             Doc 1      Filed 02/05/19
                                                             Schedule              Entered
                                                                      E/F: Creditors          02/05/19
                                                                                     Who Have Unsecured   15:45:23
                                                                                                        Claims                       Page 39 of 60     page 16 of 21
Debtor 1               Shalane                                     Payton                                            Case number (if known)
                       First Name             Middle Name          Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.45   Enhanced Recovery Co.                                                                                                                                 $91.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
       8014 Bayberry Lane
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
       Jacksonville, FL 32256                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                Cable/ Cellular
       ❑      Yes
4.46   Friendlyauto                                                         Last 4 digits of account number 5125                                        $8,831.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          07/22/2017
       906 S Euclid Av
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
       Bay City, MI 48706
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                       similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                car loan

       ❑      Yes
4.47   Money Recovery Nationwide                                            Last 4 digits of account number 8666                                            $351.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          12/01/2013
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 13129
       Number           Street
                                                                            ❑   Contingent

       Lansing, MI 48901-3129
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




                  19-20223-dob
Official Form 106E/F                             Doc 1      Filed 02/05/19
                                                             Schedule              Entered
                                                                      E/F: Creditors          02/05/19
                                                                                     Who Have Unsecured   15:45:23
                                                                                                        Claims                       Page 40 of 60     page 17 of 21
Debtor 1               Shalane                                     Payton                                            Case number (if known)
                       First Name             Middle Name          Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.48   Money Recovery Nationwide                                            Last 4 digits of account number 2189                                            $184.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          03/01/2013
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 13129
       Number           Street
                                                                            ❑   Contingent

       Lansing, MI 48901-3129
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.49   Money Recovery Nationwide                                            Last 4 digits of account number 2494                                             $50.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          09/01/2013
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       PO Box 13129
       Number           Street
                                                                            ❑   Contingent

       Lansing, MI 48901-3129
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




                  19-20223-dob
Official Form 106E/F                             Doc 1      Filed 02/05/19
                                                             Schedule              Entered
                                                                      E/F: Creditors          02/05/19
                                                                                     Who Have Unsecured   15:45:23
                                                                                                        Claims                       Page 41 of 60     page 18 of 21
Debtor 1               Shalane                                     Payton                                            Case number (if known)
                       First Name             Middle Name          Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.50   Tnt Financial Inc                                                    Last 4 digits of account number 8601                                        $8,525.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          02/23/2015
       Pob 5767
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
       Saginaw, MI 48603
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                       similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                car loan

       ❑  Yes
       Remarks: Saginaw District Court Case Number 17-001503-GC
4.51   Wanigas Federal Cr Un                                                Last 4 digits of account number 0000                                        $1,843.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          02/01/2012
       Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
       1837 Bagley St.
       Number           Street
                                                                            ❑   Contingent

       Saginaw, MI 48601
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                car loan
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




                  19-20223-dob
Official Form 106E/F                             Doc 1      Filed 02/05/19
                                                             Schedule              Entered
                                                                      E/F: Creditors          02/05/19
                                                                                     Who Have Unsecured   15:45:23
                                                                                                        Claims                       Page 42 of 60     page 19 of 21
Debtor 1            Shalane                                       Payton                                            Case number (if known)
                    First Name            Middle Name              Last Name

Part 3: List Others to Be Notified About a Debt That You Already Listed

 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection
    agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly,
    if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons
    to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
       Meinecke, James N.                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name
       PO Box 5767                                                   Line 4.50 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
      Number         Street                                                                      ✔
                                                                                                 ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Saginaw, MI 48603
      City                                  State      ZIP Code      Last 4 digits of account number

                                                                     One which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
      Name
                                                                     Line
      Number         Street                                                                      ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                     Last 4 digits of account number

      City                                  State      ZIP Code


                                                                     One which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
      Name
                                                                     Line
      Number         Street                                                                      ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                     Last 4 digits of account number

      City                                  State      ZIP Code


                                                                     One which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
      Name
                                                                     Line
      Number         Street                                                                      ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                     Last 4 digits of account number

      City                                  State      ZIP Code


                                                                     One which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
      Name
                                                                     Line
      Number         Street                                                                      ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                     Last 4 digits of account number

      City                                  State      ZIP Code


                                                                     One which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
      Name
                                                                     Line
      Number         Street                                                                      ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                     Last 4 digits of account number

      City                                  State      ZIP Code


                                                                     One which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
      Name
                                                                     Line
      Number         Street                                                                      ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                     Last 4 digits of account number

      City                                  State      ZIP Code




                  19-20223-dob
Official Form 106E/F                       Doc 1         Filed 02/05/19
                                                          Schedule              Entered
                                                                   E/F: Creditors          02/05/19
                                                                                  Who Have Unsecured   15:45:23
                                                                                                     Claims                        Page 43 of 60            page 20 of 21
Debtor 1           Shalane                                        Payton                                      Case number (if known)
                   First Name             Middle Name              Last Name

Part 4: Add the Amounts for Each Type of Unsecured Claim

 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
    type of unsecured claim.




                                                                                           Total claim


                  6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1      6b. Taxes and certain other debts you owe the                 6b.                             $143.63
                      government

                  6c. Claims for death or personal injury while you             6c.                               $0.00
                      were intoxicated

                  6d. Other. Add all other priority unsecured claims.           6d.   +                           $0.00
                      Write that amount here.

                  6e. Total. Add lines 6a through 6d.                           6e.                              $143.63




                                                                                           Total claim


                 6f. Student loans                                              6f.                               $0.00
 Total claims
 from Part 2     6g. Obligations arising out of a separation                    6g.                               $0.00
                     agreement or divorce that you did not report as
                     priority claims

                 6h. Debts to pension or profit-sharing plans, and              6h.                               $0.00
                     other similar debts

                 6i. Other. Add all other nonpriority unsecured claims.         6i.    +                     $50,479.66
                     Write that amount here.

                 6j. Total. Add lines 6f through 6i.                            6j.                           $50,479.66




                  19-20223-dob
Official Form 106E/F                       Doc 1         Filed 02/05/19
                                                          Schedule              Entered
                                                                   E/F: Creditors          02/05/19
                                                                                  Who Have Unsecured   15:45:23
                                                                                                     Claims                 Page 44 of 60           page 21 of 21
 Fill in this information to identify your case:

     Debtor 1                   Shalane                                   Payton
                                First Name            Middle Name        Last Name

     Debtor 2
     (Spouse, if filing)        First Name            Middle Name        Last Name

     United States Bankruptcy Court for the:                        Eastern District of Michigan

     Case number                                                                                                                               ❑   Check if this is an
     (if known)                                                                                                                                    amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ❑No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ✔Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
        ❑
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                                  State what the contract or lease is for

2.1                                                                                                 Residential home rental at 1333 Dillon, Saginaw, MI 48601
        Ernesha Jones                                                                               Contract to be ASSUMED
        Name
        2274 Moonglow Circle
        Number    Street
        Saginaw, MI 48603
        City                                 State    ZIP Code

2.2

        Name

        Number         Street

        City                                 State    ZIP Code

2.3

        Name

        Number         Street

        City                                 State    ZIP Code

2.4

        Name

        Number         Street

        City                                 State    ZIP Code

2.5

        Name

        Number         Street

        City                                 State    ZIP Code


Official Form 106G                                               Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
                       19-20223-dob                  Doc 1       Filed 02/05/19 Entered 02/05/19 15:45:23                                    Page 45 of 60
 Fill in this information to identify your case:

  Debtor 1                        Shalane                                    Payton
                                 First Name              Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name        Last Name

  United States Bankruptcy Court for the:                              Eastern District of Michigan

  Case number                                                                                                                               ❑     Check if this is an
  (if known)                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                  12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ✔ No
      ❑
      ❑Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ✔No. Go to line 3.
      ❑
      ❑Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
        ❑No
        ❑Yes. In which community state or territory did you live?                                       . Fill in the name and current address of that person.


               Name

               Number          Street

               City                                   State   ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                 Column 2: The creditor to whom you owe the debt
                                                                                                                Check all schedules that apply:
3.1                                                                                                             ❑Schedule D, line
      Name
                                                                                                                ❑Schedule E/F, line
      Number          Street                                                                                    ❑Schedule G, line
      City                                    State     ZIP Code

Official Form 106H                                                               Schedule H: Your Codebtors                                                             page 1 of 1




                      19-20223-dob                    Doc 1        Filed 02/05/19           Entered 02/05/19 15:45:23                   Page 46 of 60
 Fill in this information to identify your case:

  Debtor 1                   Shalane                                    Payton
                             First Name             Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name             Middle Name        Last Name                                                 Check if this is:

  United States Bankruptcy Court for the:                         Eastern District of Michigan                                   ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                                                                                                                         chapter 13 income as of the following date:
  (if known)

                                                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                 Debtor 1                                          Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status                      ✔ Not Employed
                                                                            ❑Employed ❑                                        ❑Employed ❑Not Employed
     attach a separate page with
     information about additional
     employers.
                                               Occupation
     Include part time, seasonal, or
     self-employed work.                       Employer's name

     Occupation may include student                                          Number Street                                     Number Street
                                               Employer's address
     or homemaker, if it applies.




                                                                             City                     State   Zip Code         City                    State      Zip Code

                                               How long employed there?


 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                          For Debtor 1      For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.              2.                 $0.00                       $0.00

 3. Estimate and list monthly overtime pay.                                                  3.   +             $0.00      +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                             4.                 $0.00                       $0.00




Official Form 106I                                                     Schedule I: Your Income                                                                         page 1
                     19-20223-dob                  Doc 1    Filed 02/05/19     Entered 02/05/19 15:45:23                               Page 47 of 60
 Debtor 1                  Shalane                                                             Payton                              Case number (if known)
                            First Name                      Middle Name                         Last Name


                                                                                                                        For Debtor 1       For Debtor 2 or
                                                                                                                                           non-filing spouse
      Copy line 4 here....................................................................................➔   4.              $0.00                    $0.00
 5.   List all payroll deductions:

      5a. Tax, Medicare, and Social Security deductions                                                       5a.             $0.00                    $0.00

      5b. Mandatory contributions for retirement plans                                                        5b.             $0.00                    $0.00

      5c. Voluntary contributions for retirement plans                                                        5c.             $0.00                    $0.00

      5d. Required repayments of retirement fund loans                                                        5d.             $0.00                    $0.00

      5e. Insurance                                                                                           5e.             $0.00                    $0.00

      5f. Domestic support obligations                                                                        5f.             $0.00                    $0.00

      5g. Union dues                                                                                          5g.             $0.00                    $0.00

                                                                                                              5h.
                                                                                                                    +         $0.00        +           $0.00
      5h. Other deductions. Specify:
 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                             6.              $0.00                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                     7.              $0.00                    $0.00
 8.   List all other income regularly received:

      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.
                                                                                                              8a.           $888.00                    $0.00
      8b. Interest and dividends
                                                                                                              8b.             $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                              8c.             $0.00                    $0.00
      8d. Unemployment compensation                                                                           8d.             $0.00                    $0.00
      8e. Social Security                                                                                     8e.             $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify: Supplemental Nutrition Assistance Program                                                8f.           $192.00                    $0.00

      8g. Pension or retirement income                                                                        8g.             $0.00                    $0.00

      8h. Other monthly income.                         1/12 Federal & State Income Tax                       8h.   +       $394.92        +           $0.00
                                               Specify: Refund Pro-ration


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                   9.           $1,474.92                    $0.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                10.          $1,474.92   +                $0.00        =       $1,474.92

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                              11. +             $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                   12.          $1,474.92
                                                                                                                                                                     Combined
                                                                                                                                                                     monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:


Official Form 106I                                                                          Schedule I: Your Income                                                            page 2
                       19-20223-dob                          Doc 1               Filed 02/05/19     Entered 02/05/19 15:45:23                   Page 48 of 60
 Debtor 1             Shalane                                     Payton                             Case number (if known)
                      First Name           Middle Name            Last Name


   8a. Attached Statement

                                                      Child Care and Development (daycare)

   FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)
   PART A - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
        1    Gross Monthly Income:                                                                                                  $888.00
   PART B - ESTIMATED AVERAGE FUTURE MONTHLY EXPENSES:
        2    Payments to be Made Directly by Debtor to Secured Creditors for Pre-Petition Business
             Debts
             TOTAL PAYMENTS TO SECURED CREDITORS                                                                            $0.00

        3    Other Expenses
             TOTAL OTHER EXPENSES                                                                                           $0.00
                                                                                                                                      $0.00
        4    TOTAL MONTHLY EXPENSES(Add item 2 - 21)
   PART C - ESTIMATED AVERAGE NET MONTHLY INCOME:
        5    AVERAGE NET MONTHLY INCOME(Subtract item 23 from item 1)                                                               $888.00




Official Form 106I                                                  Schedule I: Your Income                                             page 4
                     19-20223-dob           Doc 1        Filed 02/05/19            Entered 02/05/19 15:45:23      Page 49 of 60
 Fill in this information to identify your case:

  Debtor 1                   Shalane                                         Payton
                             First Name              Middle Name            Last Name                              Check if this is:
  Debtor 2                                                                                                         ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                              ❑A supplement showing postpetition
                                                                                                                       chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                            Eastern District of Michigan

  Case number                                                                                                          MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ✔No. Go to line 2.
     ❑
     ❑Yes. Does Debtor 2 live in a separate household?
            ❑No
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 and
     Debtor 2.
                                                   ❑Yes. Fill out this information for   Dependent's relationship to
                                                                                         Debtor 1 or Debtor 2
                                                                                                                              Dependent's
                                                                                                                              age
                                                                                                                                                  Does dependent live
                                                                                                                                                  with you?
                                                      each dependent...............
     Do not state the dependents' names.                                                                                                          ❑No.     ❑Yes.
                                                                                                                                                  ❑No.     ❑Yes.
                                                                                                                                                  ❑No.     ❑Yes.
                                                                                                                                                  ❑No.     ❑Yes.
                                                                                                                                                  ❑No.     ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                    Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                4.                        $600.00


     If not included in line 4:
                                                                                                                                  4a.                         $0.00
     4a. Real estate taxes
                                                                                                                                  4b.                         $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                  4c.                         $0.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                  4d.                         $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                           Schedule J: Your Expenses                                                                  page 1
                     19-20223-dob                  Doc 1        Filed 02/05/19    Entered 02/05/19 15:45:23                             Page 50 of 60
 Debtor 1              Shalane                                         Payton                                Case number (if known)
                       First Name             Middle Name               Last Name


                                                                                                                             Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                  5.

 6.    Utilities:

       6a. Electricity, heat, natural gas                                                                          6a.                       $150.00

       6b. Water, sewer, garbage collection                                                                        6b.                        $45.00

       6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                       $125.00

       6d. Other. Specify:                                                                                         6d.                         $0.00

 7.    Food and housekeeping supplies                                                                              7.                        $250.00

 8.    Childcare and children’s education costs                                                                    8.                          $0.00

 9.    Clothing, laundry, and dry cleaning                                                                         9.                         $50.00

 10. Personal care products and services                                                                           10.                        $54.00

 11.   Medical and dental expenses                                                                                 11.                        $20.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                  12.                       $140.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.                        $20.00

 14. Charitable contributions and religious donations                                                              14.                         $0.00

 15. Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                   15a.                        $0.00
       15a. Life insurance
                                                                                                                   15b.                        $0.00
       15b. Health insurance
                                                                                                                   15c.                        $0.00
       15c. Vehicle insurance
                                                                                                                   15d.                        $0.00
       15d. Other insurance. Specify:

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify: City of Saginaw Income Taxes (monthly pro-ration)                                                  16.                        $18.75

 17. Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                             17a.

       17b. Car payments for Vehicle 2                                                                             17b.

       17c. Other. Specify:                                                                                        17c.

       17d. Other. Specify:                                                                                        17d.

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.                         $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                    19.                         $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                            20a.                        $0.00

       20b. Real estate taxes                                                                                      20b.                        $0.00

       20c. Property, homeowner’s, or renter’s insurance                                                           20c.                        $0.00
       20d. Maintenance, repair, and upkeep expenses                                                               20d.                        $0.00
       20e. Homeowner’s association or condominium dues                                                            20e.                        $0.00

Official Form 106J                                                        Schedule J: Your Expenses                                                    page 2
                     19-20223-dob              Doc 1         Filed 02/05/19    Entered 02/05/19 15:45:23                  Page 51 of 60
 Debtor 1              Shalane                                      Payton                                  Case number (if known)
                       First Name           Middle Name              Last Name



 21. Other. Specify:                                                                                              21.     +              $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                22a.               $1,472.75

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                   $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.               $1,472.75


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                           23a.               $1,474.92

      23b. Copy your monthly expenses from line 22c above.                                                        23b.    –          $1,472.75

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                  23c.                   $2.17
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑              None
      ❑Yes.




Official Form 106J                                                     Schedule J: Your Expenses                                                 page 3
                     19-20223-dob            Doc 1        Filed 02/05/19    Entered 02/05/19 15:45:23                    Page 52 of 60
 Fill in this information to identify your case:

  Debtor 1                         Shalane                                                   Payton
                                  First Name                    Middle Name                 Last Name

  Debtor 2
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                           Eastern District of Michigan

  Case number                                                                                                                                                                       ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                               $0.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                                 $9,613.00


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                           $9,613.00



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                                       $0.00

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                  $143.63
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +                 $50,479.66


                                                                                                                                                                  Your total liabilities                       $50,623.29

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $1,474.92


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $1,472.75




Official Form 106Sum
                                                            Doc 1Summary
                                                                    Filedof 02/05/19
                                                                            Your Assets and Liabilities and Certain Statistical Information                                                                       page 1 of 2
                       19-20223-dob                                                         Entered 02/05/19 15:45:23 Page 53 of 60
Debtor 1             Shalane                                         Payton                                              Case number (if known)
                     First Name             Middle Name               Last Name



Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
  ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
  ✔
  ❑    Yes



7. What kind of debt do you have?
  ✔
  ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
       family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

  ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
       this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                           $1,043.20




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                      Total claim

      From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                     $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                         $143.63



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                  $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                   $0.00



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                  $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                        +                     $0.00



    9g. Total. Add lines 9a through 9f.                                                                                              $143.63




                  19-20223-dob
Official Form 106Sum                         Doc 1Summary
                                                     Filedof 02/05/19
                                                             Your Assets and Entered       02/05/19
                                                                             Liabilities and              15:45:23
                                                                                             Certain Statistical InformationPage 54 of 60            page 2 of 2
 Fill in this information to identify your case:

  Debtor 1                   Shalane                                    Payton
                             First Name             Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name             Middle Name        Last Name

  United States Bankruptcy Court for the:                         Eastern District of Michigan

  Case number                                                                                                                             ❑    Check if this is an
  (if known)                                                                                                                                   amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                   12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                                 . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                          (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaraion and that they are true and correct.




   ✘ /s/ Shalane Payton
        Shalane Payton, Debtor 1                                          ✘
        Date 02/05/2019                                                       Date
                MM/ DD/ YYYY                                                         MM/ DD/ YYYY




Official Form 106Dec                                          Declaration About an Individual Debtor's Schedules
                    19-20223-dob                   Doc 1    Filed  02/05/19 Entered 02/05/19 15:45:23                                Page 55 of 60
 Fill in this information to identify your case:

  Debtor 1                   Shalane                                    Payton
                             First Name             Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)        First Name             Middle Name         Last Name

  United States Bankruptcy Court for the:                         Eastern District of Michigan

  Case number                                                                                                                          ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                                      12/15
If you are an individual filing under chapter 7, you must fill out this form if:
■ creditors have claims secured by your property, or
■ you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors, whichever is earlier, unless
the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign and date the form.
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known).



 Part 1: List Your Creditors Who Have Secured Claims

 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the information below.
     Identify the creditor and the property that is collateral               What do you intend to do with the property that secures a Did you claim the property as
                                                                             debt?                                                     exempt on Schedule C?




Official Form 108                                          Statement of Intention for Individuals Filing Under Chapter 7                                            page 1
                    19-20223-dob                   Doc 1      Filed 02/05/19           Entered 02/05/19 15:45:23                   Page 56 of 60
 Debtor 1             Shalane                                        Payton                                       Case number (if known)
                      First Name              Middle Name             Last Name


 Part 2: List Your Unexpired Personal Property Leases

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in the information
 below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You may assume an unexpired personal
 property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

     Describe your unexpired personal property leases                                                                                Will the lease be assumed?
    Lessor’s name:                 Jones, Ernesha                                                                                    ❑ No
                                                                                                                                     ✔ Yes
                                                                                                                                     ❑
    Description of leased
    property:                      Residential home rental at 1333 Dillon, Saginaw, MI 48601

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:




 Part 3: Sign Below


   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal property that
   is subject to an unexpired lease.



✘                       /s/ Shalane Payton                            ✘
    Signature of Debtor 1                                                 Signature of Debtor 2


    Date 02/05/2019                                                       Date
            MM/ DD/ YYYY                                                          MM/ DD/ YYYY




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                            page 2
                    19-20223-dob               Doc 1        Filed 02/05/19            Entered 02/05/19 15:45:23                 Page 57 of 60
                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                           EASTERN DISTRICT OF MICHIGAN
                                                                 BAY CITY DIVISION

IN RE: Payton, Shalane                                                                       CASE NO

                                                                                             CHAPTER 7




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       02/05/2019              Signature                                      /s/ Shalane Payton
                                                                                Shalane Payton, Debtor




         19-20223-dob               Doc 1         Filed 02/05/19              Entered 02/05/19 15:45:23                       Page 58 of 60
                               Cadillac Accounts Receivable
                               Management
                               Attn: Bankruptcy
                               PO Box 358
                               Cadillac, MI 49601


                               Cbc Credit
                               Attn: Bankruptcy Department 804 S.
                               Hamilton St.
                               Saginaw, MI 48602



                               CBM Services Inc.
                               Attn: Bankruptcy
                               PO Box 551
                               Midland, MI 48640



                               City of Saginaw
                               Attn Bankruptcy
                               1315 S. Washington Ave
                               Saginaw, MI 48601



                               Consumer's Energy
                               Attn: Bankruptcy
                               2400 Weiss St
                               Saginaw, MI 48602



                               Enhanced Recovery Co.
                               8014 Bayberry Lane
                               Jacksonville, FL 32256




                               Friendlyauto
                               906 S Euclid Av
                               Bay City, MI 48706




                               Ernesha Jones
                               2274 Moonglow Circle
                               Saginaw, MI 48603




19-20223-dob   Doc 1   Filed 02/05/19   Entered 02/05/19 15:45:23   Page 59 of 60
                               James N. Meinecke
                               PO Box 5767
                               Saginaw, MI 48603




                               Money Recovery Nationwide
                               Attn: Bankruptcy
                               PO Box 13129
                               Lansing, MI 48901-3129



                               Tnt Financial Inc
                               Pob 5767
                               Saginaw, MI 48603




                               Wanigas Federal Cr Un
                               Attn: Bankruptcy 1837 Bagley St.
                               Saginaw, MI 48601




19-20223-dob   Doc 1   Filed 02/05/19   Entered 02/05/19 15:45:23   Page 60 of 60
